DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/25/2021 has been entered.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a wound dressing comprising the backing layer having an inner zone at least partially surrounded by an outer zone, such that the periphery of the region of positioning adhesive defines an inner boundary of a surface area of the backing layer, such surface area of the backing layer extending from the periphery of the region of positioning adhesive in a direction away from periphery of the region of positioning adhesive, 
Regarding dependent claims 2-14, they are allowable due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786